                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:16-CR-203-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
BYRON LEE TATE,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Letter Motion, in which he seeks

an Order from the Court relieving him of the requirement to wear an ankle monitor while

incarcerated at a Residential Reentry Management facility in Butner, North Carolina, and when he

begins his supervised release period in September 2020. (Doc. No. 54). The Court denies

Defendant’s Letter Motion and, thus, declines his request to be relieved of wearing his ankle

monitor.




                                               Signed: September 11, 2020




      Case 3:16-cr-00203-MOC-DCK Document 55 Filed 09/11/20 Page 1 of 1
